DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 10/2/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to independent claims 1, 21, and 24, said claims are held to be indefinite because the term “heat resistant moldable base material” is indefinite.  Specifically, the term “heat resistant” is a relative term without a definition in the specification or the prior art.  Furthermore, the term “moldable” is also understood to be indefinite since applicant teaches cured material such as rubber may be utilized.  Thus, it is unclear what criteria are utilized to determine if a material is moldable.
Furthermore, with regards to claim 24, said claim is held to be indefinite because it is unclear what objective criteria is used to determine if a layer “control heat released from the core layer” or “blocks the release of heat from a core layer” as all material are, to some degree, insulative and conductive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta et al ( US 2015/0274928).
Metha teaches the addition of clay as a slow microwave susceptor (0043) dispersed in a phase change material (abstract).  The clay initiates uniform melting of the phase change material when exposed to microwave radiation (abstract).  The composition may further comprise a polymer binder (0031-herien understood to read on the claimed heat resistant moldable base material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-12, 21 and 22 are  rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US 2016/02223269)  in view of Mehta et al ( US 2015/0274928).
Hartmann teaches a polymeric film with thermal management capabilities wherein the film comprises a polymeric phase change material (herein understood to be equivalent to the claimed phase change material), an additive, and a monomer, polymer, or elastomer (abstract;  0097-herein understood to read on the claimed heat resistant moldable base material).
Hartmann does not teach the additive to the phase change composition disclosed therein may be clay wherein the clay acts as a microwave heatable material.  However, Metha teaches the addition of clay as a slow microwave susceptor (0043) to phase change materials (abstract).  The clay initiates uniform melting of the phase change material when exposed to microwave radiation (abstract).  Thus, it would have been obvious the skilled artisan at the time the invention was filed to use clay as the additive of Hartmann because Mehta teaches clay is a microwave susceptor additive which makes the phase change composition useful for warming in the microwave.
With regards to claim 2, Hartmann teaches the polymer may comprise silicon rubbers (01114)
With regards to claim 3, Mehta teaches the microwave heatable material comprises clay.
With regards to claim 4, Mehta teaches the clay comprises bentonite clay (0045).
With regards to claims 5-8, Hartmann teaches  that  the microwave heatabie composition of claim 2 may be in the cured state  (114-teaching the composition may be crosslinked).
With regards to claims 5-12, Hartmann teaches the composition may be laminated with a fabric, polymeric material or sponge (0157).
With regards to clam 21, Hartmann teaches the composition may be used in a microwave heatable article that comprises a layer of a cured mixture of a heat resistant moidable base material and a microwave heatable material.  With regards to claim 22, said composition may further comprise
a phase change material (see abstract).
Claim(s) 1-25, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brikman (US 2006/0100680) in view of Mehta et al ( US 2015/0274928) and Hartmann et al (US 2016/02223269).
Brikman teaches a bath blanket (herein understood to read on the claimed article of clothing of claims 14-20) which comprise a thermal layer having a plastic cover (herein understood to read on the claimed “a layer that blocks the release of heat from the core layer” of claim 24) and a soft layer of cloth attached to the first surface of the plastic cover (claim 1-herein understood to  “layer tha controls heat released from the core layer” of claim 24).  Brickman teaches the thermal layer should absorb energy from the microwave oven (claim 3).
Brickman does not teach that the thermal layer may comprise the claimed composition comprising a microwave heatable material and a heat resistant moldable base material.  However, Mehta teaches a microwave suspector composition comprising an additive and a phase change material (abstract).  The addition of clay as a slow microwave susceptor (0043) to phase change materials (abstract).  The clay initiates uniform melting of the phase change material when exposed to microwave radiation (abstract).  The composition may further comprise a polymer binder (0031).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the composition of Mehta as the thermal core composition of Brikman as said composition is disclosed to be microwave susceptible.
Neither Brikamn nor Mehta teaches that the binder may be aa heat resistant moldable base material. However, Hartmann teaches a polymeric film with thermal management capabilities wherein the film comprises a polymeric phase change material (herein understood to be equivalent to the claimed phase change material), an additive, and a monomer, polymer, or elastomer (abstract;  0097-herein understood to read on the claimed heat resistant moldable base material since applicant’s preferred material of silicone rubber is disclosed by Hartmann).  Hartman teaches that the selection of the monomer, polymer, and /or elastomer provides the composition with the ability for temperature management, and other desirable properties (0097) such as hardness and impact resistance (0109+).  Thus, it would have been obvious to one of ordinary skill in the art to select the binder of Mehta from known polymers, elastomers, and cured composition because Hartmann teaches the selection of a binder material for a phase change composition from such polymers, elastomer, and cure compositions results in compositions have the desired combination of properties in the final product.
With regards to claim 2, Hartmann teaches the polymer may comprise silicon rubbers (01114)
With regards to claim 3, Mehta teaches the microwave heatable material comprises clay.
With regards to claim 4, Mehta teaches the clay comprises bentonite clay (0045).
With regards to claims 5-8, Hartmann teaches  that  the microwave heatable composition of claim 2 may be in the cured state  (114-teaching the composition may be crosslinked).
With regards to claims 5-13, Hartmann teaches the composition may be laminated with a fabric, polymeric material or sponge (0157).
With regards to claims 14-20, teaches the composition may comprises an article of clothing.
With regards to clam 21, Hartmann teaches the composition may be used in a microwave heatable article that comprises a layer of a cured mixture of a heat resistant moldable base material and a microwave heatable material.  With regards to claim 22, said composition may further comprise
a phase change material (see abstract).
With regards to claim 23, Brikman teaches the composition may be applied to a cloth substrate (abstract) herein understood to read on the claimed fabric cover.

Claim Objections
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649